IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-433-CV



MARCY SNYDER,


	APPELLANT

vs.



ELMER GROSSER,

	APPELLEE

 


FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT

NO. C89-612C, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING

 



PER CURIAM


	Appellant Marcy Snyder appeals from a final decree of divorce rendered by the
district court of Comal County on April 16, 1992.  Snyder perfected her appeal by filing an
affidavit of inability to pay the costs of appeal with the district clerk of Comal County on May 18,
1992.  Tex. R. App. P. 40(a)(3), 41(a)(1).
	The record was due to be filed in this Court on August 14th.  Tex. R. App. P.
54(a).  On August 26th, Snyder filed motions in this Court to extend the time to file the transcript
and the statement of facts. (1)  Tex. R. App. P. 54(a)(2).  The Court granted the motions and
extended the time to file the record until October 1st and November 16th, respectively.  The Clerk
of this Court filed the transcript on September 21st.  Snyder has not filed a statement of facts or
a motion seeking a second extension of time.
	Snyder's brief was due on October 21st, thirty days after the transcript was filed. 
Tex. R. App. P. 74(k).  Snyder has neither filed her brief nor a motion for an extension of time
showing a reasonable explanation for her failure to file a brief.  See Tex. R. App. 74(n). 
Accordingly, we may dismiss the appeal for want of prosecution.  Tex. R. App. P. 74(l); see
Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ. App.--Austin 1976, writ dism'd w.o.j.); see
also Tex. R. App. P. 54(a) (failure to file statement of facts is basis for dismissing appeal); Veale
v. Rose, 688 S.W.2d 600, 601 (Tex. App. 1984, writ ref'd n.r.e.).
	The appeal is dismissed for want of prosecution.

[Before Chief Justice Carroll, Justices Jones and Kidd]
Dismissed for Want of Prosecution
Filed:   January 13, 1993  
[Do Not Publish] 
1.        The trial court appointed an attorney to represent Snyder in the proceedings below. 
The attorney filed these motions on Snyder's behalf and, by letter, notified this Court that
he did not represent Snyder on appeal.